EXHIBIT 10.28

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement is entered into this 31st day of
December, 2010 between SM Energy Company (f/k/a St. Mary Land & Exploration
Company), a Delaware corporation (“SM Energy”), and Anthony J. Best (“Best”). 
It amends the Employment Agreement between SM Energy and Best dated May 1, 2006.

 

1.             Amendment to Agreement.  The last sentence of Section 10 is
hereby deleted and replaced with the following two sentences:

 

In particular, with respect to the severance payments provided for under
Section 9 of this Agreement, such severance payments that would otherwise be
made during the Section 409A Six-Month Waiting Period shall be paid in one lump
sum upon the expiration of the Section 409A Six-Month Waiting Period, together
with simple interest on the amount of each deferred payment at the short term
applicable federal rate as of the date of the separation of Best from
employment.  For purposes of this Agreement, “termination of employment,”
“separation from service” or similar language means separation from service by
Best from SM Energy for any reason whatsoever within the meaning of Code
Section 409A and Treasury Regulation § 1.409A-1(h).

 

2.             Incorporation of Amendment and Remainder of Agreement.  The terms
and provisions of Section 1 of this Amendment are hereby incorporated into the
Agreement and, except for the amendment provisions herein contained, all of the
terms and provisions of the Agreement shall remain in full force and effect,
unaltered and unchanged by this Amendment.  To the extent that the terms and
provisions of this Amendment conflict with the terms and provisions of the
Agreement, the terms and provisions of this Amendment shall control.

 

3.             Execution in Counterparts and Delivery of Signature Pages.  This
Amendment may be executed in counterparts and signature pages may be delivered
by email or facsimile transmission.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment to the Employment Agreement is hereby duly
executed by each party on this 31st day of December, 2010.

 

AGREED:

 

SM ENERGY COMPANY,

a Delaware corporation

 

 

By:

/s/ JOHN R MONARK

 

 

John R. Monark, Vice President-Human Resources

 

 

 

 

By:

/s/ ANTHONY J. BEST

 

 

Anthony J. Best, CEO & President

 

--------------------------------------------------------------------------------